DETAILED ACTION
This is the final Office action and is responsive to the papers filed 07/21/2022.  The amendments filed on 07/21/2022 have been entered and considered by the examiner.  Claims 1-6 are currently pending and examined below.  Claims 1 and 4 have been amended.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed 07/21/2022 on pages 4-6 regarding the previous action is moot in view of citations in combination below.   
In particular, in pages 5-6 of the Applicant’s Argument, the Applicant argues that with respect to Claims 1 and 4 “Han is silent with regard to the vehicle platform receives a tire turning angle command that requests for a wheel steer angle transmitted from the autonomous driving system, and the vehicle platform transmits a signal indicating an estimated wheel angle which is an estimated value of the wheel steer angle to the autonomous driving system…Han does not suggest or disclose that a command and a signal as recited in amended Claim l are transmitted and received between the autonomous driving system (calibration device) and the vehicle platform.”  
The Examiner respectfully disagrees and asserts that at least paragraph [0022] of Han teaches an automatic driving system (interpreted as the claimed vehicle platform) obtains and transmits the measured value of the steering angle sensor to the calibration device (interpreted as the claimed autonomous driving system), therefore disclosing a command and a signal as recited in amended Claim l are transmitted and received between the autonomous driving system and the vehicle platform and the features “the vehicle platform receives a tire turning angle command that requests for a wheel steer angle transmitted from the autonomous driving system, the vehicle platform transmits a signal indicating an estimated wheel angle which is an estimated value of the wheel steer angle to the autonomous driving system” as claimed in claims 1 and 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US 2019/0210544 A1) in view of Han et al. (CN 108313125 A; hereinafter Han).

Regarding claims 1 and 4, Gowda discloses:
A vehicle (car 10; Figs. 1A-1B) on which an autonomous driving system (assisted driving hardware component 60; Fig. 2) is mountable and removable (assisted driving hardware component 60 can be connected via the electrical connector 61 to electrical connector 59 of the hardware interface 58 of the car 10, because assisted driving hardware component 60 is to allow user to perform upgrade with a later developed assisted hardware driving component, the assisted driving hardware component 60 should be able to connect and disconnect from the car 10; Fig. 2, [0026]-[0027]), the vehicle comprising: 
a vehicle platform (main control system 52; Fig. 2) that carries out vehicle control in accordance with a command from the autonomous driving system (main control system 52 works with assisted driving hardware 60 to carry out assisted driving functions/features, including calibration of sensors to carry out assisted driving functions/features; [0027]-[0028]); and 
a vehicle control interface (hardware interface 58; Fig. 2) that interfaces between the autonomous driving system and the vehicle platform (hardware interface 58 interfaces between the assisted driving hardware component 60 and the main control system 52; Fig. 2).

Gowda does not specifically disclose:
wherein 
the vehicle platform receives a tire turning angle command that requests for a wheel steer angle transmitted from the autonomous driving system, 
the vehicle platform transmits a signal indicating an estimated wheel angle which is an estimated value of the wheel steer angle to the autonomous driving system, and 
the vehicle platform steers the vehicle in accordance with the tire turning angle command set based on a wheel estimation angle while the vehicle is in a straight-ahead travel state.

However, Han discloses:
wherein 
the vehicle platform (automatic driving system; [0012] of the English translation) receives a tire turning angle command that requests for a wheel steer angle transmitted from the autonomous driving system (calibration device; [0014]-[0039] of the English translation)(in the background technology, Han discloses an existing calibration method that requires carrying out of both automatic driving and manual driving of the automatic driving system in order to perform calibration on a steering angle sensor in the automatic driving system…while step 3.1 discusses vehicle driven using manual driving, the automated driving system appears to carry out the manual driving, and the automated driving system obtains and transmits the measured value of the steering angle sensor to the calibration device; [0004]-[0009], [0025] of the English translation), 
the vehicle platform transmits a signal indicating an estimated wheel angle (measured value of the steering angle sensor; [0025] of the English translation) which is an estimated value of the wheel steer angle to the autonomous driving system (the automated driving system obtains and transmits the measured value of the steering angle sensor to the calibration device; [0004]-[0009], [0025] of the English translation), and 
the vehicle platform steers the vehicle in accordance with the tire turning angle command set based on a wheel estimation angle while the vehicle is in a straight-ahead travel state (the vehicle will steer based on the fine calibrated steering angle sensor determined based on the measured value of the steering angle sensor while the vehicle is driving forward for a certain period of time, steps 3.1-3.2; [0025]-[0026], [0039] of the English translation).

Gowda and Han are considered to be analogous because they are in the same field of autonomous driving vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gowda’s autonomous driving vehicle with mountable autonomous driving system that also performs calibration of sensors in addition to carrying out assisted driving functions to further incorporate Han’s autonomous driving system that calibrates the steering angle sensor for the advantage of obtaining fine calibrated steering angle sensor which results in a high-precision driving control (Han’s [0004] of the English translation).

Regarding claims 2 and 5, Gowda does not specifically disclose:
wherein the tire turning angle command is set based on a relative value relative to the estimated wheel angle.

However, Han discloses:
wherein the tire turning angle command is set based on a relative value relative to the estimated wheel angle (error of the steering angle sensor, steps 3.1-3.2; [0025]-[0026] of the English translation)(the vehicle will steer based on the fine calibrated steering angle sensor determined based on the measured value of the steering angle sensor and the error of the steering angle sensor, steps 3.1-3.2; [0025]-[0026], [0039] of the English translation).

Gowda and Han are considered to be analogous because they are in the same field of autonomous driving vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gowda’s autonomous driving vehicle with mountable autonomous driving system that also performs calibration of sensors in addition to carrying out assisted driving functions to further incorporate Han’s autonomous driving system that calibrates the steering angle sensor for the advantage of obtaining fine calibrated steering angle sensor which results in a high-precision driving control (Han’s [0004] of the English translation).

Regarding claims 3 and 6, Gowda does not specifically disclose:
wherein the estimated wheel angle when the vehicle is in the straight-ahead travel state is set as a correction value for a value representing the tire turning angle command, and 
the correction value is updated while an autonomous mode is not set.

Han discloses:
wherein the estimated wheel angle when the vehicle is in the straight-ahead travel state is set as a correction value (error of the steering angle sensor, steps 3.1-3.2; [0025]-[0026] of the English translation) for a value representing the tire turning angle command (the vehicle will steer based on the fine calibrated steering angle sensor determined based on the measured value of the steering angle sensor and the error of the steering angle sensor, steps 3.1-3.2; [0025]-[0026], [0039] of the English translation), and 
the correction value is updated while an autonomous mode is not set (the error of the steering angle sensor is obtained while in manual driving; [0025]-[0026] of the English translation).

Gowda and Han are considered to be analogous because they are in the same field of autonomous driving vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gowda’s autonomous driving vehicle with mountable autonomous driving system that also performs calibration of sensors in addition to carrying out assisted driving functions to further incorporate Han’s autonomous driving system that calibrates the steering angle sensor for the advantage of obtaining fine calibrated steering angle sensor which results in a high-precision driving control (Han’s [0004] of the English translation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taguchi et al. (US 20170227970 A1) discloses an autonomous driving system mountable to a vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665